DETAILED ACTION
Notice to Applicant 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the Response dated 02/23/2021, claims 2-3, 12-13, and 19 are canceled; claims 1, 4, 11, and 18 are amended; and claims 1, 4-11, 14-18, and 20 are pending.

Response to Arguments
3.	In light of the amendments to independent claims 1, 11, and 18, which now include subject matter from claims that were previously deemed as containing allowable subject matter, independent claims 1, 11, and 18 are in condition for allowance.  However, the present application is not in condition for allowance due to indefiniteness issues to claims 14-15, as explained below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 14 is directed to the article of manufacture of claim 12, wherein inverting the induction measurements is based on a partial derivative of a simulated real apparent conductivity and a simulated imaginary apparent conductivity associated with a respective 

Allowable Subject Matter
6.	Due to the rejection to claims 14-15, claims 1, 4-11, 16-18, and 20 are currently in condition for allowance.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852